Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“heating unit” includes the generic/nonce term “unit” coupled with the function of “heating”. A return to the specification provides for a high temperature heat medium circuit. Therefor the limitation is interpreted as a high temperature heat medium circuit or equivalents thereof.
“cooler unit” includes the generic/nonce term “unit” coupled with the function of “that cools a target”. A return to the specification provides for a low temperature heat medium circuit. Therefor the limitation is interpreted as a low temperature heat medium circuit or equivalents thereof.
“refrigerant circuit switching unit” includes the generic/nonce term “unit” coupled with the function of “refrigerant circuit switching”. A return to the specification provides for a control unit 60C with on-off valves 15a and 15b. Therefor the limitation is interpreted as a control unit 60C with on-off valves 15a and 15b or equivalents thereof.
“target blowout temperature determining unit” includes the generic/nonce term “unit” coupled with the function of “target blowout temperature determining”. A return to the specification provides for:
“First, in step S10 of FIG. 3, the detection signals of the sensors and the operation signal of the operation panel 70 are read. In the following step S20, the target blowout temperature TAO, which is the target temperature of the air blown into the cabin, is determined based on the detection signals and the operation signal read in step S10. Therefore, step S20 is a target blowout temperature determination unit. 
Specifically, the target blowout temperature TAO is calculated by the following formula F1. 
TAO = Kset x Tset - Kr x Tr - Kam x Tam - Ks x Ts + C (F1) 
Note that Tset is a cabin temperature set by the temperature setting switch. Tr is the cabin inside temperature detected by the inside air sensor. Tam is the cabin outside  temperature detected by the outside air sensor. Ts is a solar radiation amount detected by the solar radiation sensor. Kset, Kr, Kam, and Ks are control gains, and C is a constant for correction.”
Therefor the scope of the limitation is an operation panel, sensors, and the above algorithm. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are allowable. Claims 1 and 5 are independent, claim 1 is taken as representative. 
Note the 112(f) interpretations laid out above, which limit the respective claim limitations to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. Particularly the “refrigerant circuit switching unit” includes a control unit with the on-off valves. The claims include a plurality of modes of operation where the “refrigerant circuit switching unit” sets the modes. Because the refrigerant circuit switching unit includes the control unit, the modes and the changing of the circuit to operate in said modes is not met with the mere capability of performing said modes, but implementation of the function by the control unit (within the refrigerant circuit switching unit) requires the hardware and software capable of practicing the claim limitations.
The closest prior art of record is regarded as Gebbie et al (US 10,457,111) and Itoh et al (US 8,984,903).
Gebbie discloses a refrigerant cycle device comprising:
a compressor (54) that compresses and discharges a refrigerant;
a heating unit (50) that heats air to be blown to a target space (40) using heat of refrigerant discharged from the compressor (54) as a heat source;
a heating expansion valve (80) that reduces a pressure of the refrigerant flowing out of the heating unit (50);
an outdoor heat exchanger (56) in which heat is exchanged between the refrigerant flowing from the air-heating expansion valve (80) and outside air;
a branch portion (branch at 88) that branches a flow of the refrigerant flowing out of the outdoor heat exchanger;
an air-cooling expansion valve (82) that decompresses one of the refrigerant branched at the branch portion;
an indoor evaporator (58) that evaporates the refrigerant flowing out from the air-cooling expansion valve (82) to cool the air before being heated by the heating unit (at 90);
a cooler unit-expansion valve (86) that reduces a pressure of the other refrigerant branched at the branch portion;
a cooler unit (100) that cools a target object by evaporating the refrigerant flowing out from the cooler-unit expansion valve (86);
a confluence part (74) that converges the flow of refrigerant flowing out of the indoor evaporator (58) and the flow of refrigerant flowing out of the cooler unit (100) to flow toward a suction port of the compressor (54);
a bypass passage (76) that guides the refrigerant flowing out of the heating unit (50) toward an upstream side of the branch portion (88)
a heating passage (72) that guides the refrigerant flowing out of the outdoor heat exchanger (56) toward the suction port of the compressor;
a refrigerant circuit switching unit (62 and 63 with 78) that switches a circuit of the refrigerant; and
in a series dehumidification mode (figure 5) in which the air cooled by the indoor evaporator (58) is reheated by the heating unit (50), the refrigerant circuit switching unit (62 and 63) sets a circuit of the refrigerant to flow in order of the compressor (54), the heating unit (50), the air-heating expansion valve (80), the outdoor heat exchanger (56), and the air-cooling expansion valve (82), the indoor evaporator (58), and the compressor (54),
in a parallel dehumidification heating mode (figure 4) in which the air cooled by the indoor evaporator (58) is reheated in the heating unit (50) with heating capacity higher than that in the series dehumidification heating mode (with a parallel condition of evaporators 56 and 58 the heat imparted to the refrigerant would be expected to be higher leading to increased heat output at 98), the refrigerant circuit switching unit (62 and 63) sets a circuit of the refrigerant to flow in order of the compressor (54), the heating unit (50), the air-heating expansion valve (80), the outdoor heat exchanger (56), the heating passage (72), and the compressor (54), and to flow in order of the compressor (54), the heating unit (50), the bypass passage (76), the air-cooling expansion valve (82), the indoor evaporator (58), and the compressor (54);
in a heating series cooler-unit mode in which the cooler unit (100) cools the target object (20) and the heating unit (50) heats the air, the refrigerant circuit switching unit (62 and 63) sets a circuit of the refrigerant to flow in order of the compressor (54), the heating unit (50), the air-heating expansion valve (80), the outdoor heat exchanger (56), the cooler-unit expansion valve (86), the cooler unit (100), and the compressor (54),
in a heating parallel cooler-unit mode in which the cooler unit cools the target object (20) and the heating unit heats the air, the refrigerant circuit switching unit (62 and 63) sets a circuit of the refrigerant to flow in order of the compressor (54), the heating unit (50), the air-heating expansion valve (80), the outdoor heat exchanger (56).
Gebbie lacks a target blowout temperature determining unit and effecting the system to operating in the above modes based on the target blowout temperature. In other words while Gebbie shows on-off valves 62 and 63 and a controller 78 corresponding to the refrigerant circuit switching unit Gebbie does not have the control unit.
Itoh discloses a refrigeration cycle device including a target blowout temperature determining unit (discussed at the bottom of column 20 and continuing to the next page). The determining unit includes the same elements described in section 112(f) above. Further Itoh uses the calculated TAO to determine which of a various number of modes in which to operate (figure 2).
Thus although the prior art provides for the refrigeration circuit components arranged as claimed, the capability of performing the modes, and determining modes based on TAO the prior art, whether alone or in combination with any other known prior art, does not lead one of ordinary skill in the art to the refrigeration cycle device in as complete a form as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763